Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 1 of 11 PageID #:11648




                        Exhibit 1
           Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 2 of 11 PageID #:11649
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Illinois
                                                                               __________
 In re Cboe Volatility Index Manipulation Antitrust Litig
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-04171
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                       Cboe Global Markets, Inc., Cboe Futures Exchange, LLC, and Cboe Exchange, Inc.
                                c/o Reid Schar, Jenner Block LLP, 353 N. Clark St., Chicago, Il 60654
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attached Schedule A.



  Place: Quinn Emanuel Urquhart & Sullivan, LLP                                         Date and Time:
           191 N. Wacker Dr., Suite 2700                                                                    03/20/2020 10:00 am
           Chicago, Ill 60606

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/20/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
Jonathan C. Bunge (jonathanbunge@quinnemanuel.com)                       , who issues or requests this subpoena, are:
Quinn Emanuel Urquhart & Sullivan, LLP, 191 N. Wacker Dr., Suite 2700, Chicago, Il 60606 Tel. 312-705-7400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 3 of 11 PageID #:11650
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-04171

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
           Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 4 of 11 PageID #:11651
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 5 of 11 PageID #:11652




                                         SCHEDULE A
                                         DEFINITIONS

       1.      “Action” refers to In Re: Chicago Board Options Exchange Volatility Index

Manipulation Antitrust Litigation, Case No. 1:18-cv-04171.

       2.      “Requests” refer to the six document requests, outlined below.

       3.      “Actual Quote” means any quote transmitted to CBOE that is intended to provide

the specific price and volume at which the transmitting Party is willing to trade an SPX

Option. The timeframe for transmission of any Actual Quote is approximately 8:30 a.m. CT

through 3:15 p.m. C.T.; “Indicative Quote” means any quote transmitted to CBOE that is

intended to provide an indication of an opening price for any SPX Option considered in the

SOQ. The timeframe for transmission of any Indicative Quote is approximately 7:30 a.m. C.T.

through to completion of the SOQ.

       4.      “CBOE” means Cboe Global Markets, Inc., Cboe Futures Exchange, LLC, and

Chicago Board Options Exchange, Inc. (now known as Cboe Exchange, Inc.), and all foreign and

domestic subsidiaries, divisions, subdivisions, offices, predecessors, successors, joint ventures,

present and former officers, directors, employees, representatives, agents, attorneys, accountants,

and advisors thereof, and any other Persons acting or purporting to act on their behalf.

       5.      “COE” means the CBOE Options Exchange.

       6.      “CFE” means the CBOE Futures Exchange.

       7.      “Class Period” means the period from March 26, 2004 to the present in the case of

VIX Futures and SPX Options, and from February 24, 2006 to the present in the case of VIX

Options.

       8.      “Document” shall be defined to be synonymous in meaning and equal in scope to

the usage of the terms “documents or electronically stored information” in Federal Rule of Civil



                                                 1
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 6 of 11 PageID #:11653




Procedure 34(a)(1)(A). A draft or non-identical copy is a separate Document within the meaning

of this term.

        9.      “Electronically-Stored Information” or “ESI” includes the following:

                (a)    all items covered by Fed. R. Civ. P. 34(a)(1)(A);
                (b)    information or data that is generated, received, processed, and recorded by
                       computers and other electronic devices, including metadata (e.g., author,
                       recipient, file creation date, file modification date, etc.);
                (c)    files, information, or data saved on backup tapes or hard drives;
                (d)    internal or external web sites; and
                (e)    output resulting from the use of any software program, including word
                       processing documents, spreadsheets, database files, charts, graphs and
                       outlines, electronic mail, instant messenger (or similar programs), bulletin
                       board programs, operating systems, source code, PRF files, PRC files,
                       batch files, ASCII files, and all miscellaneous media on which they reside
                       regardless of whether said electronic data exists in an active file, a deleted
                       file, or file fragment; activity listings of electronic mail receipts and
                       transmittals; and all items stored on computer memories, hard disks,
                       floppy disks, CD, CD-ROM, DVD, magnetic tape, microfiche, or on any
                       other media for digital data storage or transmittal, including personal
                       digital assistants (e.g., iPhone, iPad), hand-held wireless devices (e.g.,
                       BlackBerry) or similar devices, and file folder tabs, or containers and
                       labels appended to, or relating to, any physical storage device associated
                       with each original or copy of all Documents requested herein.

        10.     “HOSS” means the hybrid opening system procedures that CBOE uses to

facilitate a single-price open for each constituent SPX series as part of the SOQ and/or

determining the VIX Settlement Price.

        11.     “Person” or “Persons” means any natural person or any legal entity, including,

without limitation, any business or governmental entity or association.

        12.     “Party” or “Parties” means any Person or Persons who participate in a trade,

either on the buy or sell side, or any Person or Persons who disseminate either an Indicative

Quote or an Actual Quote, and includes both any brokers or agents placing trades on behalf of a

third party, and the third party themselves.

        13.     “SOQ” means CBOE’s “Special Opening Quotation” of the VIX Index.




                                                 2
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 7 of 11 PageID #:11654




       14.     “SPX Option” means an S&P 500 Index option contact listed for trading on the

COE, including such contracts as listed on a monthly, weekly, and AM or PM-settled basis.

       15.     “Strategy Order” shall have the meaning provided in CBOE Options Rule

6.2.01(a), as updated October 18, 2018.

       16.     “Time” means the time of day, as expressed in hours, minutes, and seconds.

       17.     “Two Zero-Bid Rule” means the methodology which truncates the SPX Options

series used to calculate the VIX Index after encountering two consecutive series having “zero-

bid” prices, even if further out-of-the-money series have “non-zero” bids.

       18.     “VIX Index” means the financial benchmark designed to be an up-to-the-minute

market estimate of expected volatility of the S&P 500 Index, and calculated using the midpoint

of real-time SPX Option bid/ask quotes.

       19.     “VIX Future” means a VIX-linked futures contract that trades on the CFE;

“Expiring VIX Future” means a VIX Futures due to expire on a given VIX Settlement Day.

       20.     “VIX Option” means a VIX-linked option contract that trades on the COE;

“Expiring VIX Option” means a VIX Option due to expire on a given VIX Settlement Day.

       21.     “VIX Settlement Day” means any day on which a VIX Settlement Price is

calculated.

       22.     “VIX Settlement Price” means the final settlement value for VIX Futures and

VIX Options as determined on the morning of their expiration date through an SOQ of the VIX

Index using the opening prices of a portfolio of SPX Options that expire 30 days later.

       23.     “You” or “Your” means CBOE, the recipient of this subpoena requesting the

production of Documents.




                                                3
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 8 of 11 PageID #:11655




                                         INSTRUCTIONS

       1.      In responding to these Requests in this Action, You shall produce all responsive

Documents which are in Your possession, custody, or control, or in the possession, custody, or

control of Your agents, employees, attorneys, accountants, or other representatives, including all

ESI and Documents on Your electronic backup tapes or hard-drives. A Document shall be

deemed to be within Your control if You have the right or practical ability to secure the

Document or a copy of the Document from another Person or entity having possession or

custody of the Document.

       2.      You are to produce for inspection and copying by Plaintiff original Documents as

they are kept in the usual course of business in their original folders, binders, covers, and

containers or facsimile thereof, or, with respect to ESI, in either TIFF or TIFF along with native

format, as explained in more detail below. If the original Document is not in Your custody, then

You are to produce a copy thereof, and all non-identical copies which differ from the original or

from the other copies produced for any reason including the making of notes thereon.

       3.      All Documents responsive to these Document Requests shall be produced with all

metadata contained within such Documents in the usual course of business.

               (a)     ESI should not be produced in a form that removes or degrades the ability
                       to search the ESI by electronic means where the ESI is ordinarily
                       maintained in a way that makes it searchable by electronic means.
               (b)     ESI should not be produced without first discussing production formatting
                       issues with Plaintiffs’ Counsel. If You decline to search or produce ESI
                       on the ground that such ESI is not reasonably accessible because of undue
                       burden or cost, identify such information by category or source and
                       provide detailed information regarding the burden or cost You claim is
                       associated with the search or production of such ESI.

       4.      These Requests are specifically intended to encompass any data or information

maintained in any form of computer memory or on computer hard drives or diskettes, including

any word processing or spread sheet programs or electronic mail systems, or in any form of



                                                  4
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 9 of 11 PageID #:11656




electronic or computer-related storage, whether or not You currently have “hard copy” printouts

of the same.

       5.      If a Document responsive to these Requests was at any time in Your possession,

custody, or control, but is no longer available for production, as to each such Document, state the

following information:

               (a)    whether the Document is missing or lost;
               (b)    whether it has been destroyed;
               (c)    whether the Document has been transferred or delivered to another person
                      and, if so, at whose request;
               (d)    whether the Document has been otherwise disposed of; and
               (e)    a precise statement of the circumstances surrounding the disposition of the
                      Document and the date of its disposition.

       6.      If You claim:

               (a)    any form of privilege or any other objection, whether based on statute,
                      common law, or otherwise as a ground for not producing any requested
                      Document, please furnish a list identifying each Document for which the
                      privilege or other objection is claimed and set forth the basis for your
                      claims. If a portion of any Document responsive to these Requests is
                      withheld under claim of privilege, any non-privileged portion of such
                      Document must be produced with the portion You claim to be privileged
                      redacted. Whenever a Document is not produced in full or is produced in
                      redacted form, so indicate on the Document and state with particularity the
                      reason or reasons it is not being produced in full.
               (b)    any ambiguity in interpreting a Request or a Definition or Instruction
                      applicable thereto, such claim shall not be utilized by You as a basis for
                      refusing to produce responsive Documents, but there shall be set forth as
                      part of Your response the language deemed to be ambiguous and the
                      interpretation chosen or used in responding to the Request.
               (c)    that a Request is in some way “burdensome” or “oppressive,” please state
                      the specific reason for that objection.

       7.      These Requests are continuing requests, and You are required to supplement Your

answers with any new or newly discovered materials responsive to these Requests in accordance

with Rule 26(e) of the Federal Rules of Civil Procedure for the duration of this Action.




                                                 5
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 10 of 11 PageID #:11657




                                    DOCUMENTS REQUESTED

        1.      Documents sufficient to identify all trades of SPX Options that were included in

the SOQ on any VIX Settlement Day during the Class Period, or which were otherwise used to

determine any VIX Settlement Price during the Class Period, including—without limitation—

sufficient to identify the (i) Parties; (ii) trade direction (buy or sell); (iii) trade price; (iv) strike

price; (v) volume; (vi) trade date and settlement date; (vii) Time; (viii) option type (call/put); (ix)

unique ID in respect of each trade; and (x) whether the trades were part of a Strategy Order.

        2.      Documents sufficient to identify all Indicative Quotes or Actual Quotes for SPX

Options that were included in the SOQ on any VIX Settlement Day during the Class Period, or

which were otherwise used to determine any VIX Settlement Price during the Class Period,

including—without limitation—sufficient to identify the (i) Parties; (ii) bid or ask status; (iii) bid

or ask price and volume; (iv) strike price; (v) trade date and settlement date; (vi) Time; (vii)

option type (call/put); (viii) unique ID in respect of each quote; (ix) whether the quote was

executed as a trade; and (x) whether the quote was an Indicative Quote or an Actual Quote.

        3.      Documents sufficient to identify all trades or Indicative Quotes or Actual Quotes

for SPX Options that were considered for inclusion but ultimately not included in the SOQ on

any VIX Settlement Day during the Class Period, whether the reason for non-inclusion was due

to application of the Two Zero-Bid Rule or otherwise, including—without limitation—sufficient

to identify all data listed in parts (i)-(x) of Requests 1 and 2, as applicable to trades and quotes

respectively.

        4.      Documents sufficient to identify all trades of SPX Options that occurred on any

VIX Settlement Day during the Class Period between: (1) the time that the VIX Settlement Price

was determined on that day, and (2) 9:30 a.m. CT on that day, including—without limitation—

sufficient to identify all data listed in parts (i)-(x) of Request 1.



                                                      6
Case: 1:18-cv-04171 Document #: 293-1 Filed: 02/20/20 Page 11 of 11 PageID #:11658




        5.      Documents sufficient to identify all Indicative Quotes or Actual Quotes for SPX

Options that occurred on any VIX Settlement Day during the Class Period between: (1) the time

the VIX Settlement Price was determined on that day, and (2) 9:30 a.m. CT on that day,

including—without limitation—sufficient to identify all data listed in parts (i)-(x) of Request 2.

        6.      Documents sufficient to identify, for any Persons identified in response to

Requests 1, 2 and 3 above, those Persons’ outstanding positions in respect of Expiring VIX

Options and Expiring VIX Futures at the close of the business day before each VIX Settlement

Day during the Class Period, including—without limitation—sufficient to identify for each

position the (i) size; (ii) direction; (iii) strike price and whether a put/call (for Expiring VIX

Options); and (iv) initial price (for Expiring VIX Futures).




                                                   7
